DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " amount of heat to be applied to the medium based on a comparison between data captured by the sensor and the reference data”. The claim, in light of the specification, is unclear as to how the sensor is compared to the refence data. .para. [0047] states “the controller 310A may compare actual data (e.g., 220) captured by the sensor 302A with reference data (e.g., 222), which represents a desired image quality. What is the reference data being used for the comparison of get the amount of heat.  .para, [0047]
“ conttroller 310A may determine the amount of heat required as that required to obtain one or more parameters within a threshold of the parameters of the reference data 222. For example, the one or more parameters may comprise an optical center, a focal length, a skew, a distortion, an image center, a depth of field, an angle of view, a beam angle, an aspect ratio, and a pixel number, a level of noise, and the like. The one or more parameters of the reference data may be based on a time of day, an amount of ambient light, or an environment condition”.
However no explanation is provided on if the reference data that is used is each one of these parameters mentioned or which one is used and how does it correlate to the amount of heat.
For the sake of compact prosecution, the examiner cannot the limiations amount of heat to be applied to the medium based on a comparison between data captured by the sensor and the reference data


Claim Interpretation
The independent claims, claims in the preamble “A correction system to correct an imperfection of a medium through which beams pass to a sensor”. The correction system then claims a controller configured to , determine an amount of heat to be applied to the medium and a location at which the heat is to be applied; and a heating element configured to: apply the determined amount of heat to expand the medium at the determined location, to reduce a refractive effect of the beams passing through the medium, and to allow the beams passing through the medium to converge to a single focal point.
The examiner asks is the medium apart of the correction device or is the correction system just the controller and the heating element which externally are configured to interact with the medium? The medium has not been claimed as a positive limitation of the correction device.  
Therefore for the limitations controller configured to determine an amount of heat to be applied to the medium and a location at which the heat is to be applied; and a heating element configured to: apply the determined amount of heat to expand the medium at the determined location. The examiner interprets that actual correction system apparatus is the controller and a heating element, which has the ability to provide heat and expand the medium which it has been held that the recitation that an element is "configured to" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. 
The examiner suggest amending the claim to state  “A correction system to correct an imperfection of a medium through which beams pass to a sensor comprising a medium, controller configured to , determine an amount of heat to be applied to the medium and a location at which the heat is to be applied; and a heating element configured to: apply the determined amount of heat to expand the medium at the determined location, to reduce a refractive effect of the beams passing through the medium, and to allow the beams passing through the medium to converge to a single focal point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim teaches as claimed in claim 1, a correction system (Figs. 17)  to correct an imperfection of a medium through which beams pass to a sensor, comprising: a controller configured to: determine an amount of heat to be applied to the medium (82) and a location at which the heat is to be applied (Column 1, lines 60-65) and a heating element (84a and 84b) configured to: apply the determined amount of heat to expand the medium at the determined location (Column 11 lines, 26-33),to reduce a refractive effect of the beams passing through the medium (Column 11, lines 26-33), and to allow the beams (90) passing through the medium to converge to a single focal point (P1).
Kim teaches as claimed in claim 12, correction method (Figs. 17)  to correct an imperfection of a medium, comprising: determining, by a controller, an amount of heat to be applied to the medium(82) and a location at which the heat is to be applied(Column 1, lines 60-65); and applying, by a heating element (84a and 84b), the determined amount of heat to expand the medium at the determined location(Column 11 lines, 26-33), to reduce a refractive effect of the beams passing through the medium (Column 11 lines, 26-33), and to allow the beams (90) passing through the medium to converge to a single focal point (P1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

17 June 2022


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872